DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 20, 2021 has been entered.  In addition, in response to the Amendment filed on October 20, 2011, claims 23 – 33 have been added; claims 1, 2-12 and 23-33 are presented for examination.   


Examiner Note: 
The examiner attempted to contact the attorney of record multiple times to discuss proposed amendments for expediting the prosecution of the case, however the attorney was not reached. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1 and 23 are rejected under 35 USC 103 as being unpatentable over Gao et al (US 2014/0092861 A1) in view of Rubin et al (US Pub. No. 2013/0336176 A1).

Regarding claim 1, Gao discloses “communicating, by a transmitter, over a wireless link (See Gao fig. 7 and ¶ 0059; communicating, by a macro base station, a first synchronization signal, PSS); “using a first transmission time interval” (see Gao ¶ 0066; the first synchronization signal, PSS, is transmitted using a transmission resources, e.g. time slot 0/10 REs).  Also, Gao teaches the claimed feature of “communicating, by the transmitter, over a wirless LTE link ( See Gao fig. 7 and ¶ 0060; communicating, by a macro base station, a second synchronization signal, SSS; and ¶ 0029 discloses that SSS can transmitted using LTE links); “using a second transmission time interval” (see Gao ¶ 0036; PSS/SSS 201, 202 are located at time slot 0 and slot 10 respectively); “the first transmission time interval corresponding to a slot duration”(see Gao ¶ 0044; RE represents a subcarrier of the OFDM signal and a duration of time or a time slot; ¶ 0066 discloses the first synchronization signal may be,  e.g., PSS and the first set of transmission resources may be, e.g., slot 0/10 Res and discloses a second synchronization signal (e.g., SSS) is transmitted using a second set of transmission resource (e.g., previously discussed slot 0/10 REs for SSS); “wherein one transport block is transmitted per stream per transmission time interval for the first and second transmission time intervals” (see Gao ¶ 0044; RE represents a subcarrier of the OFDM signal and a duration of time or a time slot; ¶ 0066 discloses the first synchronization signal may be,  e.g., PSS and the first set of transmission resources may be, e.g., slot 0/10 Res and discloses a second synchronization signal (e.g., SSS) is transmitted using a second set of transmission resource (e.g., previously discussed slot 0/10 REs for SSS). 
Gao does not appear to explicitly disclose the first data frame is transmitted specifically over a wireless backhaul link, the second transmission time interval corresponding to 1 millisecond (ms) and wherein one transport block is transmitted per stream per transmission time interval for the first and second transmission time intervals. However, Rubin discloses the first data frame is transmitted specifically over a wireless backhaul link (See Rubin Figs 1, 2, 9 and ¶ 0109); “second transmission time interval corresponding to 1 millisecond (ms)” (See Rubin ¶ 0011, ¶ 0410) and “wherein one transport block is transmitted per stream per transmission time interval for the first and second transmission time intervals” (See Rubin ¶ 0011, ¶ 0016).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gao and Rubin before him or her, to modify the invention of Gao to use backhaul link. The suggestion for doing so would have been because backhaul link is a radio link, by operating the radio backhaul link and the access link using a time division system, it is possible to avoid radio signals of these links from interfering with each other.

Claim 23 is the devive claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 23 is rejected under the same rational as claim 1.



Claims 3, 4, 6, 7, 24 – 25, 27-28 are rejected under 35 USC 103(a) as being unpatentable over Gao et al (US 2014/0092861 A1) in view of Rubin et al (US Pub. No. 2013/0336176 A1) and in view of Roh et al (US Pub. No. 2014/0362701 A1).

Most of the limitations of claim 3 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Gao does not appear to explicitly disclose wherein a duration of the second transmission time interval is an integral multiple of a duration of the first transmission time interval.  However, Roh discloses wherein a duration of the second transmission time interval is an integral multiple of a duration of the first transmission time interval; (See Roh ¶ 0029, ¶ 0073, ¶ 0099).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gao and Roh before him or her, to modify the invention of Gao to use a multiple durations of a time interval. The suggestion for doing so would have been to improve the performance of the system and meet the growing demand for voice and data services.

Most of the limitations of claim 4 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Gao does not appear to explicitly disclose wherein communicating over the backhaul link includes communicating using a first data frame, communicating over the LTE link includes communicating using a second data frame, and a duration of the second frame is an integral multiple of a duration of the first data frame.  However, Roh discloses wherein communicating over the backhaul link includes communicating using a first data frame, communicating over the LTE link includes communicating using a second data frame, and a duration of the second frame is an integral multiple of a duration of the first data frame.; (See Roh ¶ 0029, ¶ 0073, ¶ 0099).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gao and Roh before him or her, to modify the invention of Gao to use a multiple durations of a time interval. The suggestion for doing so would have been to improve the performance of the system and meet the growing demand for voice and data services.

Most of the limitations of claim 6 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Gao does not appear to explicitly disclose wherein communicating over the backhaul link includes communicating using a first data frame, and communicating over the LTE link includes communicating using a second data frame, wherein the first data frame comprises a plurality of slots, each slot having the first transmission transmit time interval and having a respective plurality of symbols, and wherein a transport block having data for a single user is mapped into consecutive symbols of a slot of the plurality of slots.  However, The suggestion for doing so would have been to improve the performance of the system and meet the growing demand for voice and data services.

Regarding claim 7, claim 6 is incorporated as stated above.  In addition, the combination of Gao and Roh further discloses “wherein the consecutive symbols comprise different respective allocation sizes”; (See Roh ¶ 0029, ¶ 0033, ¶ 0072).

Claims 24 – 25, 27-28 are the device claims corresponding to the method claims 3 – 4 and 6-7 that have been rejected above.  Applicant attention is directed to the rejection of claims 3 – 4 and 6-7.  Claims 24 – 25, 27-28  are rejected under the same rational as claims 3 – 4 and 6-7.



Claims 5 and 26 are rejected under 35 USC 103(a) as being unpatentable over Gao et al (US 2014/0092861 A1) in view of Rubin et al (US Pub. No. 2013/0336176 A1) and in view of KHandekar et al (WO 2010/138925 A1).

Most of the limitations of claim 5 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Gao does not appear to explicitly disclose wherein communicating over the backhaul link includes communicating using a first data frame, and communicating over the LTE link includes communicating using a second data frame, and wherein the first data frame comprises a plurality of slots, each slot having the first transmission transmit time interval, and wherein a first symbol in time of each slot of the plurality of slots comprises a pilot signal.  However, KHandekar discloses wherein communicating over the backhaul link includes communicating using a first data frame, and communicating over the LTE link includes communicating using a second data frame, and wherein the first data frame comprises a plurality of slots, each slot having the first transmission transmit time interval, and wherein a first symbol in time of each slot of the plurality of slots comprises a pilot signal; (See KHandekar ¶ 0028, ¶ 0031 and figure 3).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gao and KHandekar before him or her, to modify the invention of Gao to incorporate the teaching of KHandekar of teaching symbols with pilot signals and map time intervals to plurality slots. The suggestion for doing so would have been to improve the performance of the system and improve network capacity.

Claim 26 is the device claim corresponding to the method claim 5 that has been rejected above.  Applicant attention is directed to the rejection of claim 5.  Claim 26 is rejected under the same rational as claim 5.



Claims 8 - 9 and 29 – 30 are rejected under 35 USC 103(a) as being unpatentable over Gao et al (US 2014/0092861 A1) in view of Rubin et al (US Pub. No. 2013/0336176 A1) and in view of Hammarwali et al (Wo 2014/098700 A2).

Most of the limitations of claim 8 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Gao does not appear to explicitly disclose wherein communicating over the backhaul link includes communicating using a first data frame, and communicating over the LTE link includes communicating using a second data frame, wherein the first data frame comprises a plurality of slots, each slot having the first transmission transmit time interval and having a respective plurality of symbols, and wherein a first part of each symbol is a semi-persistent allocation and a second part of each symbol is a dynamic allocation.  However, Hammarwali discloses wherein communicating over the backhaul link includes communicating using a first data frame, and communicating over the LTE link includes communicating using a second data frame, wherein the first data frame comprises a plurality of slots, each slot having the first transmission transmit time Hammarwali page 4, lines 31-35; page 5, lines 1 -17; page 10, 13-20).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gao and Hammarwali before him or her, to modify the invention of Gao to incorporate the teaching of Hammarwali use semi-persistent allocation and dynamic allocation. The suggestion for doing so would have been to effectively support low streaming services such as voice calls.

Regarding claim 9, claim 8 is incorporated as stated above.  In addition, the combination of Gao and Hammarwali further discloses “wherein the semi-persistent allocation is communicated through a dedicated message in a physical data shared channel (PDSCH).”; (See Hammarwali page 4, lines 31-35; page 5, lines 1 -17; page 10, 13-20).

Claims 29 – 30 are the device claims corresponding to the method claims 8 – 9 that have been rejected above.  Applicant attention is directed to the rejection of claims 8 – 9.  Claims 29 – 30 are rejected under the same rational as claims 8 – 9.



Claims 10-12 and 31 – 33 are rejected under 35 USC 103(a) as being unpatentable Gao et al (US 2014/0092861 A1) in view of Rubin et al (US Pub. No. 2013/0336176 A1) and in view of XU et al (US Pub. No. 2015/0103782 A1).

Most of the limitations of claim 10 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above. Gao does not appear to explicitly disclose communicating over the wireless backhaul link from a macro cell site by [[the]] a first data frame with the first wireless transceiver at a first time; and communicating, in synchronism with the first data frame over a wireless LTE link from a macro cell site, with the second wireless transceiver at the first time by a third data frame having the second transmission transmit time interval. However, Roh discloses communicating over [[a]] the wireless backhaul link from a macro cell site by [[the]] a first data frame with the first wireless transceiver at a first time; and communicating, in synchronism with the first data frame over a wireless LTE link from a macro cell site, with the second wireless transceiver at the first time by a third data frame having the second transmission transmit time interval; (See Roh ¶ 0008, ¶ 0009, ¶ 0111). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gao and Roh before him or her, to modify the invention of Gao to use make the first and second frames synchronized. The suggestion for doing so would have been to meet the growing demand for mobile broadband access and to advance and enhance the user experience with mobile communications.

Regarding claim 11, claim 10 is incorporated as stated above.  In addition, Gao further discloses “wherein communicating by the first data frame is one of an uplink and downlink, and wherein the step of communicating, in synchronism with the first data frame, with the second wireless transceiver is said one of an uplink and downlink.”; (see Gao ¶ 0036, ¶ 0062).

Regarding claim 12, claim 10 is incorporated as stated above.  In addition, Gao further discloses “wherein the first and third data frame use a same frequency resource”; (see Gao ¶ 0027).

Claims 31 – 33 are the device claims corresponding to the method claims 10 – 12 that have been rejected above.  Applicant attention is directed to the rejection of claims 10 – 12.  Claims 31 – 33 are rejected under the same rational as claims 10 – 12.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468